                  Case 21-10549-JTD             Doc 508        Filed 06/30/21        Page 1 of 24




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

    In re:                                                   Chapter 11

    SC SJ HOLDINGS LLC, et al.1                              Case No. 21-10549 (JTD)

             Debtors.                                        (Jointly Administered)

                                                             Hearing Date: TBD


    DEBTORS’ OBJECTION TO PROOFS OF CLAIM OF ACCOR MANAGEMENT US
           INC. (F/K/A FAIRMONT HOTELS AND RESORTS (U.S.) INC.)

    PILLSBURY WINTHROP SHAW                                 COLE SCHOTZ P.C.
    PITTMAN LLP                                             Justin Alberto (No. 5126)
    Patrick Potter (Admitted Pro Hac Vice)                  Patrick Reilley (No. 4451)
    Robert Wallan (Admitted Pro Hac Vice)                   500 Delaware Avenue, Suite 1410
    Dania Slim (Admitted Pro Hac Vice)                      Wilmington, Delaware 19801
    Rahman Connelly (Admitted Pro Hac Vice)                 Telephone: (302) 652-3131
    1200 Seventeenth Street, NW                             Facsimile: (302) 652-3117
    Washington, DC 20036
    Telephone: (202) 663-8928
    Facsimile: (202) 663-8007

    Counsel to the Debtors and                              Counsel to the Debtors and
    Debtors in Possession                                   Debtors in Possession

    June 30, 2021




1
     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, include: SC SJ Holdings LLC (5141) and FMT SJ LLC (7200). The mailing address for both Debtors is
     3223 Crow Canyon Road, Suite 300 San Ramon, CA 94583.


62358/0001-41067387v1
                   Case 21-10549-JTD                    Doc 508           Filed 06/30/21             Page 2 of 24




                                                        Table of Contents


I. INTRODUCTION................................................................................................................... 1
II. JURISDICTION ..................................................................................................................... 4
III.BACKGROUND ..................................................................................................................... 4
     A. The Hotel’s Prepetition Operations ................................................................................ 4
     B. Closure of the Hotel and Termination of the HMA ....................................................... 5
     C. Fairmont’s Violation of the Automatic Stay and Failure to Turnover Estate
        Property to the Debtors .................................................................................................... 6
     D. The Fairmont Proofs of Claim ......................................................................................... 7
      1. The Contingent Indemnity and Reimbursement Claims ........................................ 8
      2. The Legal Fee Claims ................................................................................................. 8
      3. The Management Fee Claim ...................................................................................... 9
      4. The Fixed Employee Indemnity and Reimbursement Claims .............................. 10
IV. RELIEF REQUESTED ........................................................................................................ 11
V. BASES FOR RELIEF REQUESTED ................................................................................. 11
     A. The Fairmont Proofs of Claim Should be Disallowed in Full Pending Fairmont’s
        Turn Over of the Debtors’ Books and Records............................................................ 11
     B. The Contingent Indemnity and Reimbursement Claims Should be Disallowed....... 12
        1. The Contingent Indemnity and Reimbursement Claims are Barred by Section
           502(e)(1)(B) of the Bankruptcy Code ...................................................................... 12
        2. The Contingent Indemnity and Reimbursement Claims Are Also Barred by
           Section 502(e)(1)(A) to the Extent That They Seek Reimbursement for Claims
           That Are Subject to Disallowance ........................................................................... 14
     C. The Legal Fee Claims Should be Disallowed Because They Are Not Supported by
        Prima Facie Evidence and Are Unenforceable Against the Debtors .......................... 14
        1. The Legal Fee Claims Are Not Supported by Adequate Evidence ...................... 15
        2. The Debtors Do Not Believe that the Legal Fee Claims Are Enforceable Against
           Them........................................................................................................................... 17
     D. The Management Fee Claim Should be Disallowed .................................................... 18
     E. Fairmont’s $10,162.05 Claim for Reimbursement Related to Alleged Employee
        401(k) Matching Obligations is Not Enforceable Against the Debtors’ Estates ....... 19
VI. RESERVATION OF RIGHTS ............................................................................................ 20
VII.      NOTICE ........................................................................................................................... 21




62358/0001-41067387v1
                 Case 21-10549-JTD       Doc 508     Filed 06/30/21      Page 3 of 24




         The above-captioned debtors (the “Debtors”), by and through their undersigned counsel,

hereby seek entry of an order, substantially in the form attached hereto as Exhibit A, disallowing

proofs of claim numbers 138 and 140 (the “Fairmont Proofs of Claim”) filed by Accor

Management US Inc. (f/k/a Fairmont Hotels and Resources (U.S.) Inc.) (“Fairmont”) to the extent

set forth herein, pursuant to 11 U.S.C. § 502 and rules 3001 and 3007 of the Federal Rules of

Bankruptcy Procedure. In support of the objection, the Debtors respectfully state as follows:

I.       INTRODUCTION

         1.       The Court should disallow the Fairmont Proofs of Claim in their entirety under

section 502(d) of the Bankruptcy Code because Fairmont is in possession of estate property,

including books and records belonging to Debtor FMT, “recoverable under section 542” of the

Bankruptcy Code. The Debtors have initiated a turnover action against Fairmont. See SC SJ

Holdings LLC v. Accor Management US Inc., f/k/a Fairmont Hotel & Resorts (U.S.) Inc., Adv.

Pro. 21-50992 (JTD), Dkt. 1 (Bankr. D. Del.) (the “Adversary Proceeding”). Fairmont’s claims

accordingly must be disallowed unless and until the action is resolved and Fairmont turns over all

estate property.

         2.       Fairmont’s claims are also subject to disallowance on other grounds. Fairmont

asserts approximately $3,004,397.11 of indemnity and reimbursement claims for alleged employee

obligations. Fairmont’s indemnity and reimbursement claims are wholly contingent and should

thus be disallowed under section 502(e)(1)(B) of the Bankruptcy Code.               See 11 U.S.C. §

502(e)(1)(B) (“[T]he court shall disallow any claim for reimbursement or contribution of an entity

that is liable with the debtor on or has secured the claim of a creditor, to the extent that . . . such

claim for reimbursement or contribution is contingent as of the time of allowance or disallowance

of such claim for reimbursement or contribution.”). Many of the alleged employee obligations



62358/0001-41067387v1
                 Case 21-10549-JTD      Doc 508      Filed 06/30/21     Page 4 of 24




also appear to be invalid or grossly overstated. The Debtors reserve the right to object to any other

proofs of claim that are based on those alleged obligations.

         3.       Fairmont also asserts a claim for indemnification of approximately $390,000 of

legal fees incurred by its counsel, Sidley Austin LLP, that has no basis in the Debtors’ books and

records. Fairmont’s proofs of claim include no factual information about the nature of the legal

services for which reimbursement is sought or why indemnification is warranted under section

18.1 of the HMA (as defined below), as Fairmont baldly asserts. In fact, Fairmont seeks

reimbursement of legal fees incurred through April 30th, almost two months after the HMA was

terminated. During that period, Sidley Austin represented Fairmont in full scale litigation against

the Debtors. The information provided in Fairmont’s proofs of claim is not sufficient to constitute

prima facie evidence of the amount and validity of the legal fee claims, and the surrounding

circumstances suggest that those claims are invalid.       The Debtors believe that information

developed in discovery will confirm that Fairmont’s Legal Fee Claims do not fall within the scope

of section 18.1 of the HMA and are thus not enforceable against the Debtors.

         4.       For the same reason, Fairmont’s claim for $2,029,200.50 of alleged management

fees and expense reimbursement should be disallowed in whole or in part. Fairmont has not

provided invoices or adequate descriptions for the expenses for which it seeks reimbursement or

explained which sections, if any, of the HMA entitle it to reimbursement. Rather, it appends a

schedule of purported invoice summaries that, in some cases, include nothing but a dollar amount

(with no accompanying description). The limited information in Fairmont’s proofs of claim is

insufficient to constitute prima facie evidence of the validity and amount of these expenses.

Moreover, in many cases, the information provided by Fairmont suggests that the expenses for




                                                 2

62358/0001-41067387v1
                 Case 21-10549-JTD       Doc 508      Filed 06/30/21    Page 5 of 24




which reimbursement is sought do not fall within the scope of the HMA and are thus not

enforceable against the Debtors.

         5.       Fairmont also fails to provide any supporting information for its reimbursement

claim for a $10,162.95 payment that it asserts it made on April 2, 2021 to satisfy an alleged 401(k)

matching obligation of Debtor FMT. Fairmont does not identify the employees that were allegedly

entitled to the matching 401(k) contributions, the events triggering the alleged obligation of Debtor

FMT to make the matching contributions, or provide any other information that would allow

Debtor FMT to assess the alleged claim on its merits. Notably, however, the Hotel was temporarily

closed beginning on March 5th and, as of April 2nd, was staffed with only four employees. Those

four employees received an aggregate payroll of $20,000 for the April 2nd pay period and are not

the source of any alleged 401(k) matching obligation. Simply put, there was no payroll activity

during the relevant time period that could possibly have triggered an obligation on the part of

Debtor FMT to make a matching 401(k) contribution. Fairmont’s reimbursement claim should

thus be disallowed.

         6.       Finally, any claims that may be otherwise allowed against the Debtors are subject

to setoff, recoupment, and similar rights. The Debtors have and/or will assert in the Adversary

Proceeding and, as counterclaims in the pending AAA arbitration (the “Arbitration”), claims for

damages against Fairmont arising from its mismanagement of the Hotel and related misconduct.

The claims include, among other things (and without limitation), misappropriation, conversion,

embezzlement, and gross and other negligent care of the Hotel. The Debtors will have setoff and

recoupment rights with respect to any damages awarded on those counterclaims and believe that

when (a) the Adversary Proceeding, (b) Arbitration and (c) this objection conclude, the Debtors’

awarded claims against Fairmont will exceed Fairmont’s awarded claims (if any) against the


                                                  3

62358/0001-41067387v1
                 Case 21-10549-JTD        Doc 508      Filed 06/30/21    Page 6 of 24




Debtors and their estates. The Debtors accordingly submit that none of the claims asserted in

Fairmont’s proofs of claim can be allowed until these proceedings, and any others commenced by

the Debtors against Fairmont, are fully concluded.

         7.       The Debtors anticipate that discovery will uncover additional bases to object to the

Fairmont Proofs of Claim. The Debtors accordingly reserve the right to amend or supplement this

objection to assert additional objections to Fairmont’s proofs of claim.

II.      JURISDICTION

         8.       This Court has jurisdiction to consider this matter pursuant to 28 U.S.C. §§ 157 and

1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A) and (B).

         9.       Venue in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

         10.      The statutory predicates for the relief sought herein are section 502 of the

Bankruptcy Code, Bankruptcy Rules 3003 and 3007, and Local Bankruptcy Rule 3007-1.

III.     BACKGROUND

         A.       The Hotel’s Prepetition Operations

         11.      Debtor SC SJ is the owner of real estate generally comprised of an 805-room luxury

convention/group-style hotel (the “Hotel”) located in San Jose, California. Prior to chapter 11,

Debtor FMT leased the Hotel from Debtor SC SJ pursuant to that certain lease agreement, dated

as of January 2, 2018 (the “Lease”).

         12.      Prior to bankruptcy, the Hotel was managed by Fairmont pursuant to that certain

Amended and Restated Hotel Management Agreement, dated as of December 2, 2005 (as

amended, supplemented, or otherwise modified from time to time, the “HMA”). Debtor FMT is a

signatory to the HMA and is referred to as the “Owner” thereunder. While Debtor SC SJ, the

Hotel’s actual owner, is not a signatory to the HMA, it is obligated to perform certain duties under


                                                   4

62358/0001-41067387v1
                 Case 21-10549-JTD         Doc 508       Filed 06/30/21     Page 7 of 24




the HMA pursuant to that certain Owner Agreement, dated as of January 2, 2018, between the

Debtors and Fairmont (the “Owner Agreement”).

         B.       Closure of the Hotel and Termination of the HMA

         13.      Prior to bankruptcy, the Hotel derived the bulk of its revenue from conventions,

conferences, business retreats, and social gatherings. The scheduling of those events came to an

abrupt halt following the spread of the COVID-19 pandemic. The Hotel’s business suffered

dramatically as a result. Average occupancy between March 2020 and March 2021 was

approximately 7.7%. The Hotel’s losses for 2020 exceeded $18.6 million, and as of March 2021,

losses for 2021 were projected to exceed $18.8 million. The losses substantially exhausted the

Debtors’ available cash resources.

         14.      The Debtors spent the first several months of the pandemic pursuing various

strategies to raise liquidity (including by seeking new financing from Fairmont), but those efforts

were largely unsuccessful. The Debtors’ efforts are detailed in the Declaration of Neil Demchick

in Support of Chapter 11 Petitions and First Day Pleadings [Docket No. 11] (the “First Day

Declaration”).

         15.      In an effort to curb the losses, the Debtors elected to temporarily close the Hotel on

March 5th, shortly prior to the bankruptcy filing. As detailed in the First Day Declaration, a key

part of the Debtors’ bankruptcy strategy is to transition from Fairmont to a new hotel operator that

will put the Hotel in the best position to succeed upon reopening.2 Accordingly, in conjunction

with the closure of the Hotel, the Debtors also terminated the HMA with Fairmont. The details

surrounding termination of the HMA are set forth in the Debtors’ Memorandum of Points and




2
    On May 24, 2021, the Debtors selected a Prevailing Manager to manage the Hotel upon its emergence from
    bankruptcy.
                                                     5

62358/0001-41067387v1
                 Case 21-10549-JTD        Doc 508       Filed 06/30/21    Page 8 of 24




Authorities in Support of Debtors’ Motion to Estimate Maximum Amount of Fairmont Hotel &

Resorts (U.S.) Inc.’s Contingent and Unliquidated Claim [Docket No. 226].

         16.      Debtor FMT also elected to terminate its Lease for the Hotel pursuant to that certain

Lease Termination and Surrender Agreement, dated as of March 5, 2021. As detailed in the First

Day Declaration, Debtor FMT made that determination because it had no reasonable ability to pay

post-petition rent under the Lease and wished to reduce administrative expenses.

         17.      Debtor FMT filed its chapter 11 petition in this Court on March 5, 2021 (the “FMT

Petition Date”). Debtor SC SJ filed its chapter 11 petition five days later, on March 10, 2021 (the

“SC SJ Petition Date”). The cases have been administratively consolidated.

         C.       Fairmont’s Violation of the Automatic Stay and Failure to Turnover Estate
                  Property to the Debtors

         18.      The books and records relating to the Hotel, including books and records generated

or maintained by Fairmont while it managed the Hotel, are the Debtors’ property, as set forth in

section 8.2 of the HMA. Following a termination or deemed termination of the HMA, Fairmont

is obligated under section 16.5 of the HMA to “transfer to [FMT] all of [FMT’s] books and records

respecting the Hotel in the custody and control of [Fairmont] . . . .” See HMA § 16.5(c). Fairmont

is also obligated to provide the Debtors with “a copy of all data and information related to the

Operation of the Hotel during the 12 months immediately preceding the Termination Date or Early

Termination Date, as applicable . . . .” See HMA § 16.5(e).

         19.      Approximately a half hour after Debtor FMT filed its bankruptcy petition, Fairmont

terminated Debtor FMT’s access to the web-based portal on which Debtor FMT’s books and

records were stored, thereby preventing Debtor FMT from accessing its books and records. To

date, Fairmont has also failed to turn over all of Debtor FMT’s books and records in an alternate

format. Those books and records constitute property of Debtor FMT’s bankruptcy estate. The

                                                    6

62358/0001-41067387v1
                 Case 21-10549-JTD          Doc 508      Filed 06/30/21    Page 9 of 24




Debtors accordingly intend to commence a turnover action pursuant to section 542 of the

Bankruptcy Code in short order.

         20.      Fairmont’s conduct also amounted to a willful violation of the automatic stay.

Specifically, Fairmont’s termination of Debtor FMT’s access to its books and records was an act

to exercise control over property of the estate. The Debtors intend to assert claims for damages

arising from Fairmont’s willful stay violation.

         D.       The Fairmont Proofs of Claim

         21.      On May 7, 2021, Fairmont filed substantially identical proofs of claim (claim nos.

138 and 140) against both Debtors asserting general unsecured claims totaling $35,568,647.58.

Fairmont asserts that each of its claims arise under the HMA and the Owner Agreement.

         22.      Fairmont’s claims can be placed into five categories:

                         i. Contingent Indemnity and Reimbursement Claims – Contingent claims for
                            reimbursement and indemnification of certain alleged liabilities of the
                            Debtors for which Fairmont believes it may be co-liable;

                        ii. Legal Fee Claims – Fixed claims for reimbursement and indemnification of
                            amounts that Fairmont owes to its legal counsel, Sidley Austin LLP;

                        iii. Management Fees Claim – Fixed claims for outstanding management fees
                             and reimbursable expenses allegedly due under the HMA;

                        iv. Fixed Employee Indemnity and Reimbursement Claims – Fixed claims for
                            reimbursement and indemnification for amounts that Fairmont allegedly
                            paid on account of certain employee-related obligations; and

                        v. Termination Damages Claim – A claim for damages arising from the
                           Debtors’ termination of the HMA and related claims for an alleged breach
                           of the implied covenant of good faith and fair dealing and an alleged breach
                           of the covenant of quiet enjoyment.

         23.      The Termination Damages Claim is subject to the Debtors’ estimation motion

[Docket No. 71] and is thus not addressed at length herein. The Debtors reserve all rights with



                                                     7

62358/0001-41067387v1
                Case 21-10549-JTD          Doc 508       Filed 06/30/21     Page 10 of 24




respect to the Termination Damages Claim, including the right to amend this objection or file a

new objection with respect to the Termination Damages Claim.

                  1.      The Contingent Indemnity and Reimbursement Claims

         24.      Fairmont asserts two categories of Contingent Indemnity and Reimbursement

Claims: (a) $2,586,945.56 that Fairmont “believes that FMT owes” to certain Hotel staff “on

account of various severance obligations” including alleged severance claims, alleged claims for

continuation of health coverage, and alleged vacation and sick leave claims; and

(b) $417,451.55 that Fairmont “believes that FMT owes” on account of “various nonqualified

deferred compensation plans and arrangements.” See Proof of Claim No. 140 at 3; Proof of Claim

No. 138 (same).

         25.      Fairmont asserts, in its proofs of claim, that it “does not hereby admit to any liability

with respect to [the Contingent Indemnity and Reimbursement Claims],” but alleges that certain

former Hotel employees have argued that Fairmont may be responsible for such claims. Fairmont

contends that to the extent it is found to be liable to the third-party claimants, it “is entitled to

indemnification under section 16.6 of the HMA and/or reimbursement . . . under section 5.2 of the

HMA.” See Proof of Claim No. 140 at 3; Proof of Claim No. 138 (same).

                  2.      The Legal Fee Claims

         26.      Fairmont asserts that it is entitled to approximately $390,000 of legal fees incurred

by its legal counsel, Sidley Austin LLP. It alleges that $85,619.24 of the fees were incurred

between July 2020 and September 2020 “in connection with a potential prepetition transaction”

related to the Hotel and that indemnity is warranted under section 18.1 of the HMA. Fairmont

provides no further detail regarding the nature of the alleged transaction, how the alleged

transaction relates to the HMA, or why its work on the alleged transaction entitles it to


                                                     8

62358/0001-41067387v1
                Case 21-10549-JTD       Doc 508    Filed 06/30/21     Page 11 of 24




indemnification under section 18.1 of the HMA, which provides indemnity for certain losses

incurred by Fairmont “in the performance of its obligations under this Agreement.”

         27.      Fairmont states that another $304,476.25 of legal fees were incurred “[i]n

connection with the closure of the Hotel” and “postpetition performance of [Fairmont’s]

obligations under the HMA” (even though the Debtors terminated the HMA prior to the FMT

Petition Date). The proofs of claim indicate that Sidley Austin incurred the fees for services

rendered through April 30, 2021 but provide no detail regarding the services provided. Notably,

however, during the relevant period, Sidley Austin represented Fairmont in a variety of litigation

against the Debtors. It represented Fairmont in commencing an arbitration proceeding against the

Debtors, moving to lift the automatic stay in connection with the arbitration [Docket Nos. 92, 93,

94, 129, 130, 132], objecting to the Debtors’ estimation motion [Docket Nos. 107, 230, 231, 232,

233, 234, 235, 236, 237], objecting to the Debtors’ disclosure statement [Docket No. 211], and

serving extensive discovery on the Debtors [see e.g., Docket Nos. 195, 197, 198, 202, 203].

         28.      The Fairmont Proofs of Claim assert that the nature of the legal fees for which

reimbursement is sought is “set forth in greater detail in the invoices attached” as Exhibit G-1 and

Exhibit G-2 to the Fairmont Proofs of Claim. The appended Sidley Austin invoices include

nothing other than the invoiced amount and the month in which the legal services were provided

to Fairmont. The invoices indicate that the details regarding the professional services provided are

“shown on the attached exhibits,” but no such exhibits are appended to the Fairmont Proofs of

Claim. See Proof of Claim 138, Exs. G-1, G-2; Proof of Claim 140 (same). On information and

belief, Fairmont deliberately excluded the exhibits.

                  3.     The Management Fee Claim

         29.      Management fees were payable on a monthly basis under the HMA and were

calculated as a percentage of total revenues. The Debtors were also responsible for reimbursing
                                               9

62358/0001-41067387v1
                Case 21-10549-JTD        Doc 508     Filed 06/30/21    Page 12 of 24




Fairmont for certain “Operating Expenses” it incurred in connecting with the management of the

Hotel. Fairmont contends that it has an unsecured claim against the Debtors for outstanding

management fees and reimbursable expenses in the aggregate amount of no less than

$2,029,200.50.

         30.      In support of the Management Fee Claim, Fairmont attaches a schedule of invoices

with dates and summary descriptions. The summary descriptions often use what appear to be

internal Fairmont acronyms that do not mean anything to the Debtors. And, in some cases, the

schedule includes no description at all.

         31.      The Debtors requested, but never received, backup (e.g., the actual invoices) from

Fairmont. On March 25th, the Debtors’ counsel, wrote to Chad Hummel and Sam Newman,

counsel to Fairmont, asking them to “please provide . . . the backup you looked at (or that otherwise

exists) for [Fairmont’s alleged Management Fee Claim.” After receiving no response, the Debtors’

counsel repeated the request during a meet and confer with Fairmont’s counsel held on March 26th

and again in an email dated March 28th. Mr. Newman responded: “We have received your request

and are looking into it.” On the following day, Mr. Newman email Debtors’ counsel again,

asserting that Fairmont would not be providing the backup. He wrote: “[R]egarding the statements

about Fairmont’s claim, we do not expect to provide any further documentation relating to the fee

issue at this time.”

         32.      The Debtors accordingly have not been provided with the information they need to

assess the validity and amount of the alleged Management Fee Claim.

                  4.     The Fixed Employee Indemnity and Reimbursement Claims

         33.      The Fairmont Proofs of Claim assert three Fixed Employee Indemnity and

Reimbursement Claims: (a) an alleged $10,162.95 payment to Empower (f/k/a MassMutual),

Debtor FMT’s 401K vendor for employee 401K contributions; (b) an alleged $126,106.53
                                       10

62358/0001-41067387v1
                Case 21-10549-JTD        Doc 508        Filed 06/30/21    Page 13 of 24




payment to Zurich, the workers’ compensation provider for the Hotel; and (c) a $8,685 payment

that Fairmont allegedly made to Debtor FMT’s employment practices liability provider.

IV.      RELIEF REQUESTED

         34.      The Debtors respectfully request entry of an order, substantially in the form

attached hereto as Exhibit A, disallowing and expunging the Fairmont Proofs of Claim to the extent

set forth herein.

V.       BASES FOR RELIEF REQUESTED

         A.       The Fairmont Proofs of Claim Should be Disallowed in Full Pending
                  Fairmont’s Turn Over of the Debtors’ Books and Records

         35.      The Debtors have filed a complaint in the Adversary Proceeding asserting, among

other things, a turnover count against Fairmont pursuant to section 542 of the Bankruptcy Code.

On information and belief, Fairmont is in possession of, but has not turned over, vital books and

records related to the Hotel that are property of Debtor FMT. Section 502(d) of the Bankruptcy

Code provides that “the court shall disallow any claim of any entity from which property is

recoverable under section 542 . . . of this title, unless such entity . . . has . . . turned over any such

property.” 11 U.S.C. § 502(d). Thus, the Fairmont Proofs of Claim should be disallowed in full

unless and until Fairmont turns over all the Debtors’ books and records.

         36.      The Debtors’ complaint also includes a count against Fairmont for willful violation

of the automatic stay for its improper exercise of control over property of the estates. See 11

U.S.C. § 362(a)(3) (the filing of a bankruptcy petition operates as a stay of “any act to . . . exercise

control over property of the estate”). The Debtors submit that any damages owed by Fairmont can

be set off against any claims of Fairmont that are allowed.

         37.      The Debtors also intend to assert counterclaims against Fairmont in the Arbitration

seeking millions of dollars of damages for, among other things (and without limitation),

                                                   11

62358/0001-41067387v1
                Case 21-10549-JTD      Doc 508       Filed 06/30/21   Page 14 of 24




misappropriation, conversion, embezzlement, and gross and other negligent care of the Hotel. The

Debtors are entitled to set off and recoupment rights with respect to any damages awarded on those

counterclaims and believe that when Arbitration concludes, their claims against Fairmont will

exceed Fairmont’s claims against the estates. The Debtors thus submit that none of the claims

asserted in Fairmont’s proofs of claim can or should be allowed until these proceedings and other

commenced by the Debtors against Fairmont are fully concluded.

         B.       The Contingent Indemnity and Reimbursement Claims Should be Disallowed

                  1.    The Contingent Indemnity and Reimbursement Claims are Barred by
                        Section 502(e)(1)(B) of the Bankruptcy Code

         38.      The Contingent Indemnity and Reimbursement Claims should be disallowed under

section 502(e)(1)(B) of the Bankruptcy Code. Section 502(e)(1)(B) provides that the court “shall

disallow any claim for reimbursement or contribution of an entity that is liable with the debtor on

or has secured the claim of a creditor, to the extent that such claim for reimbursement or

contribution is contingent as of the time of allowance or disallowance of such claim for

reimbursement or contribution.” 11 U.S.C § 502(e)(1)(B) (emphasis added). Each of the statutory

elements are present here.

         39.      By the Contingent Indemnity and Reimbursement Claims, Fairmont seeks

reimbursement or contribution within the meaning of section 502(e)(1)(B). See Proof of Claim

No. 140, at 4 (“[T]o the extent that [the Debtors’ alleged] Employee Severance Obligations result

in a claim against Accor, Accor is entitled to indemnification under section 16.6 of the HMA

and/or reimbursement”); see id. (asserting that “to the extent” the Debtors’ alleged obligations “on

account of various nonqualified deferred compensation plans and arrangements” eventually “result

in a claim against Accor, Accor is entitled to indemnification under section 16.6 of the HMA

and/or reimbursement”); see Proof of Claim 138 (same).             “[I]indemnification claims are

                                                12

62358/0001-41067387v1
                Case 21-10549-JTD       Doc 508       Filed 06/30/21   Page 15 of 24




disallowable under section 502(e)(1)(B) because they are functionally the same as claims for

reimbursement or contribution.” See In re Caribbean Petroleum Corp., No. 10-12553 KG, 2012

WL 1899322, at *8 (Bankr. D. Del. May 24, 2012), aff’d, 566 F. App’x 169 (3d Cir. 2014).

         40.      The Fairmont Proofs of Claim also establish the co-liability element of section

502(e)(1)(B). Fairmont asserts, in its proofs of claim, that it “does not hereby admit to any [ ]

liability” for the Contingent Indemnity and Reimbursement Claims, but it seeks reimbursement or

indemnification to the extent that it is found to be liable. The Debtors also do not admit that they

are liable for the alleged Contingent Indemnity and Reimbursement Claims. But “[c]o-liability

under section 502(e)(1)(B) is a broad concept that includes “‘all situations wherein indemnitors or

contributors could be liable with the debtor.’” See Caribbean Petroleum, 2012 WL 1899322, at

*3 (citations omitted). Fairmont’s assertion of reimbursement and indemnification claims is

necessarily predicated on purported co-liability with the Debtors. See In re Drexel Burnham

Lambert Grp., Inc., 146 B.R. 98, 101 (Bankr. S.D.N.Y. 1992) (“By its nature a claim for

contribution presupposes a sharing of liability and thus a codebtor relationship.”).

         41.      Finally, the Contingent Indemnity and Reimbursement Claims are contingent. By

its own admission, Fairmont has not paid such claims and disputes that it is liable for them. “A

claim [for reimbursement or contribution] is contingent until the claimant has both incurred

liability and made payment on that liability.” See Caribbean Petroleum, 2012 WL 1899322, at

*3; In re APCO Liquidating Tr., 370 B.R. 625, 636 (Bankr. D. Del. 2007) (“The law is clear that

“[t]he contingency contemplated by [section] 502(e)(1)(B) relates to both payment and liability”)

(citations omitted).

         42.      The Contingent and Indemnity and Reimbursement Claims satisfy each of the

elements of section 502(e)(1)(B) of the Bankruptcy Code and should be denied on that basis.


                                                 13

62358/0001-41067387v1
                Case 21-10549-JTD         Doc 508       Filed 06/30/21    Page 16 of 24




                  2.     The Contingent Indemnity and Reimbursement Claims Are Also
                         Barred by Section 502(e)(1)(A) to the Extent That They Seek
                         Reimbursement for Claims That Are Subject to Disallowance

         43.      By the Contingent Indemnity and Reimbursement Claims, Fairmont seeks

reimbursement or indemnification for alleged third-party claims that Fairmont believes may be

assertable against Fairmont and the Debtors. Fairmont does not identify the alleged third-party

creditors by name or indicate whether or not those third-parties have filed proofs of claim or

otherwise taken steps to assert the alleged claims against the Debtors’ estates. Fairmont does not

even assert that the claims are valid. It merely says that the claims reflect what Fairmont “believes

that FMT owes.”

         44.      The Debtors reserve all rights to object to the alleged third-party creditor claims on

both procedural and substantive grounds at the appropriate time. To the extent that such claims

are disallowed, Fairmont’s claims for reimbursement and indemnification must also be disallowed.

See 11 U.S.C. § 502(e)(1)(A) (the court “shall disallow any claim for reimbursement or

contribution of an entity that is liable with the debtor on or has secured the claim of a creditor, to

the extent that . . . such creditor’s claim against the estate is disallowed”).

         45.      Among other grounds for objection, the Debtors believe that many of the alleged

third-party creditors have not filed proofs of claim even though the general bar date expired on

May 12, 2021. If the third-party creditor claims are disallowed because they were not timely filed,

Fairmont’s indemnity and reimbursement claims must also be disallowed. See In re APCO

Liquidating Tr., 370 B.R. 625, 635 n. 8 (Bankr. D. Del. 2007) (“If this Court were to disallow the

claim of [the third-party creditor] on grounds of lateness or otherwise, then the [claim of the party

seeking reimbursement] would likewise be disallowed.”).

         C.       The Legal Fee Claims Should be Disallowed Because They Are Not Supported
                  by Prima Facie Evidence and Are Unenforceable Against the Debtors

                                                   14

62358/0001-41067387v1
                Case 21-10549-JTD        Doc 508      Filed 06/30/21    Page 17 of 24




                  1.     The Legal Fee Claims Are Not Supported by Adequate Evidence

         46.      Fairmont’s Legal Fee Claims should be disallowed because the Fairmont Proofs of

Claim do not constitute prima facie evidence of the validity and amount of those claims.

         47.      In order for a proof of claim to constitute prima facie evidence of the validity and

amount of a claim, as set forth in Bankruptcy Rule 3001(f), it must (a) attaching the supporting

documentation required by Bankruptcy Rule 3001(c) and the Official Form and “allege facts

sufficient to support a legal liability to the claimant.” See In re Allegheny Intern., Inc., 954 F.2d

167, 173-74 (3d Cir.1992) (internal citations omitted). When a proof of claim does not satisfy that

standard, the claimant fails to meet its “initial obligation to go forward,” and the claim should be

disallowed. See also In re Kirkland, 572 F.3d 838, 841 (10th Cir. 2009) (allowing a claim that

lacks “supporting evidence or an explanation for [the creditor’s] failure to provide supporting

evidence” would improperly force the debtor “to disprove an unsubstantiated claim”); accord In

re Jimenez, 487 B.R. 543, 546 (Bankr. D. Colo. 2013).

         48.      The Fairmont Proofs of Claim fail to include adequate factual allegations. Fairmont

asserts that $85,619.24 of the legal fees were incurred “[i]n connection with a potential prepetition

transaction relating to the [Hotel],” but that allegation is insufficient to trigger indemnification

under section 18.1 of the HMA. Section 18.1 provides for indemnification of Fairmont for legal

fees incurred “in the performance of its obligations under this Agreement.” See HMA 18.1. The

Fairmont Proofs of Claim do not say anything about the alleged “potential prepetition transaction”

and do not include any allegation that Fairmont incurred the legal fees in connection with its duties

under the HMA. The Fairmont Proofs of Claim accordingly do not “set forth all the facts necessary

to establish the claim.” Cf Wright v. Holm (In re Holm), 931 F.2d 620, 623 (9th Cir. 1991).

         49.      Fairmont does allege that the other $304,476.25 of legal fees were incurred “in

connection with the postpetition performance of [Fairmont’s] obligations under the HMA,” but
                                             15

62358/0001-41067387v1
                  Case 21-10549-JTD              Doc 508         Filed 06/30/21        Page 18 of 24




that assertion is wholly conclusory and is unsupported by any information regarding the alleged

HMA obligations or the legal services provided. Moreover, the Fairmont Proofs of Claim indicate

that the legal services were provided through April 30, 2021, which is after the date on which the

HMA was terminated.3 Fairmont could not have incurred fees arising from “performance of its

obligations under the HMA” after the HMA—and Fairmont’s contractual duties thereunder—were

terminated. Cf. Holm, 931 F.2d at 623 (allegations in a proof of claim “prima facie establish the

claim” only if they “are not self-contradictory”).

           50.      Fairmont’s proofs of claim are also inadequate because the supporting

documentation is inadequate. Bankruptcy Rule 3001(a) provides that a proof of claim must

comply with the Official Form, and Official Form 410 requires a proof of claim must “[a]ttach

redacted copies of any documents that support the claim, such as . . . invoices” or explain the

failure to do so. Fairmont submitted the cover pages to Sidley Austin’s invoices as Exhibits G-1

and G-2 to its proofs of claim. The cover pages indicate that the invoices are “[f]or professional

services rendered . . . as shown on the attached exhibits,” but Fairmont omitted those exhibits from

its proofs of claim. Fairmont provides no explanation for that omission. Fairmont’s claim thus

fails to comply with Bankruptcy Rule 3001(a) or Official Form 410.

           51.      Prior to termination of the HMA, Fairmont was an “insider” of the Debtors because

it operated their business and property.4 It also controlled the Debtors’ books and records under



3
    The Debtors assert that the HMA was terminated in early March. Fairmont disputes that date but concedes that the
    HMA was terminated by no later than April 5th – more than three weeks prior to April 30th. See Accor Management
    (U.S.) Inc.’s Additional Supplemental Opposition to the Debtors’ Motion to Estimate Maximum Amount of Accor’s
    Claim [Docket No. 412], at 15-16 (listing April 5th as the “Breach Termination Date”).
4
    See 11 U.S.C. § 101(31) (the term “insider” includes an “affiliate”); 11 U.S.C. § 101(2) (the term “affiliate” includes
    an “entity that operates the business or substantially all of the property of the debtor under a lease or operating
    agreement”). In light of Fairmont’s insider status, to the extent that discovery yields evidence that Fairmont’s fees
    or requests for expense reimbursement were not reasonable, Fairmont’s claim may be subject to disallowance under
    section 502(b)(4) of the Bankruptcy Code as well. See 11 U.S.C. § 502(b)(4) (court shall disallow a claim “for

                                                            16

62358/0001-41067387v1
                Case 21-10549-JTD               Doc 508         Filed 06/30/21        Page 19 of 24




the HMA and accordingly has a significant informational advantage. Courts and commentators

have admonished against treating sparsely documented proofs of claim as prima facie valid in

these circumstances:

         To treat a claim lacking necessary support as prima facie valid can lead to abuses
         of the claim process. For instance, where an insider files a claim without the
         requisite support, a virtually insurmountable burden would be placed on a trustee
         seeking to object to the claim, since the claimant and debtor agree that the claim is
         valid and the trustee has no evidence available to meet his burden of proof.

See In re All-American Auxiliary Ass’n, 95 B.R. 540, 545 (Bankr. S.D. Ohio 1989) (quoting
12 Norton Bankruptcy Law Adviser, pp. 12-13 (Callaghan & Co. 1988)); accord In re
Circle J Dairy, Inc., 112 B.R. 297, 300 (W.D. Ark. 1989).

         52.      Fairmont should be treated no differently.                   Its Legal Fee Claims should be

disallowed in full.

                  2.        The Debtors Do Not Believe that the Legal Fee Claims Are
                            Enforceable Against Them

         53.      Fairmont asserts that its Legal Fee Claims can be asserted against the Debtors by

virtue of section 18.1 of the HMA, which provides that the Debtors “shall indemnify and hold

[Fairmont] . . . harmless” from certain costs and expenses incurred by Fairmont “in the

performance of its obligations under [the HMA] or otherwise in connection with any obligation

incurred.” The Debtors believe that, upon completion of discovery, it will be clear that Fairmont’s

Legal Fee Claims do not fall within the scope of section 18.1 of the HMA and that they are thus

not enforceable against the Debtors. See 11 U.S.C. § 502(b)(1) (court shall disallow a claim to the

extent it is “unenforceable against the debtor and property of the debtor”).                              The Debtors

accordingly reserve the right to supplement this objection with additional facts developed during

discovery.


  services of an insider or attorney of the debtor” to the extent that it “exceeds the reasonable value of such services”).
  The Debtors reserve the right to demonstrate that all or a portion of Fairmont’s proofs of claim are subject to
  disallowance under section 502(b)(4).
                                                           17

62358/0001-41067387v1
                Case 21-10549-JTD         Doc 508      Filed 06/30/21     Page 20 of 24




         D.       The Management Fee Claim Should be Disallowed

         54.      The HMA entitles Fairmont to payment of a management fee and reimbursement

of certain expenses. The HMA does not give Fairmont carte blanche to seek reimbursement of

any and every expense that it may incur in conducting its business operations. Rather, the types

of expense that are reimbursable are carefully enumerated in the HMA. See, e.g., HMA § 9.5

(defining “Operating Expenses”). Several of the items for which Fairmont seeks reimbursement

do not fall within the scope of the HMA and should thus be disallowed.

         55.      In support of the Management Fee Claim, Fairmont attaches a schedule of invoices

with dates and summary descriptions, which are often written using internal Fairmont acronyms

that mean nothing to the Debtors. Many of the charges do not have a basis in the Debtors’ books

and records and are not supported by any assertion or other indication that they are the types of

expenses that are subject to reimbursement under the HMA. For example, Fairmont references

eight alleged invoices for which a total of $33,000 is supposedly due but for which no description

is provided:

                                                     Invoice      Payment       Original
  Doc number                Description               Date          term                    Net balance
                                                                                Amount
 2020000001                                           9-Jan-20      9-Jan-20     3,000.00      3,000.00
 2020000016                                           4-Feb-20      4-Feb-20     3,000.00      3,000.00
 2020000032                                          3-Mar-20      3-Mar-20      3,000.00      3,000.00
 2020000042                                           6-Apr-20      6-Apr-20     3,000.00      3,000.00
 2020000062                                         11-May-20     11-May-20      3,000.00      3,000.00
 2020000078                                           8-Jun-20      8-Jun-20     3,000.00      3,000.00
 2020000081                                            8-Jul-20      8-Jul-20    3,000.00      3,000.00
 2020000089                                          5-Aug-20      5-Aug-20     12,000.00     12,000.00

See Proof of Claim 138, Exh. D; Proof of Claim 140, Exh. D.

         56.      There is no basis for the Court to conclude that these invoices are for charges for

which Fairmont is entitled to reimbursement under the HMA. To the contrary, based on the


                                                  18

62358/0001-41067387v1
                Case 21-10549-JTD        Doc 508     Filed 06/30/21     Page 21 of 24




information provided, it is no more likely that these are proper charges than it is that the invoices

were sent to the Debtors in error and were actually intended for another Fairmont hotel. Fairmont’s

claims for these amounts should thus be disallowed. Cf. Holm, 931 F.2d at 623.

         57.      The Debtors believe that many additional examples of improper requests for

expense reimbursement will be revealed through the discovery process. The Debtors accordingly

reserve the right to supplement this objection to identify additional expenses that are not subject

to reimbursement under the HMA.

         E.       Fairmont’s $10,162.05 Claim for Reimbursement Related to Alleged
                  Employee 401(k) Matching Obligations is Not Enforceable Against the
                  Debtors’ Estates

         58.      Fairmont alleged that Debtor FMT failed to make a $10,162.95 employee deferral

and employer 401(k) match payment arising from the April 2, 2021 payroll and that Fairmont

made the payment in Debtor FMT’s stead. Fairmont contends that it is entitled to indemnification

under section 18.1 of the HMA or reimbursement under section 5.2 of the HMA. Fairmont’s claim

is subject to disallowance under sections 502(b)(1) and 502(e)(1)(A) of the Bankruptcy Code.

         59.      Fairmont does not attach sufficient information to its proof of claim to support the

existence of the alleged 401(k) obligation. Rather, Fairmont attaches only a small excerpt from a

longer email thread in which a client service manager from Empower Retirement informs a

Fairmont employee that “the last debit ACH for San Jose (payroll date 4/2/2021) in the amount of

$10,162.95 bounced.” See Proof of Claim 138, Exh. D; Proof of Claim 140, Exh. D. That email

does not assert, let-alone establish, the basis for the alleged obligation, the identity of the

employees to whom the obligation was allegedly owed, or that it is an obligation of Debtor FMT.

The email does not even establish that Fairmont paid the alleged obligation.

         60.      There is no basis for a $10,162.95 obligation due as of April 2nd in the Debtors’

books and records. Prior to the FMT Petition Date, Debtor FMT deducted certain 401(k)
                                          19

62358/0001-41067387v1
                Case 21-10549-JTD         Doc 508      Filed 06/30/21      Page 22 of 24




contributions from the gross payroll of certain employees for remittance to the appropriate third-

party 401(k) account in the ordinary course of business. In some instances, the employee may also

have been entitled to a matching contribution from the Hotel. On information and belief, Debtor

FMT’s obligation to make a matching contribution arose only after the employee’s contribution

was made.

         61.      Notwithstanding Debtor FMT’s prepetition practices, the Hotel closed on March 5,

2021. Following the Hotel’s closure, it remained staffed with approximately four employees (as

well as a few independent contractors). The payroll for these employees for the relevant pay period

totaled less than $20,000. Given that it comprises more than 50% of the aggregate payroll for

those four employees, it is clear that the alleged $10,162.95 matching obligation does not relate to

these employees. It is thus clear that there was no payroll activity during the relevant time period

that could possibly have triggered an obligation on the part of Debtor FMT to make a matching

401(k) contribution.

         62.      Because the underlying claimants do not appear to have an allowable claim against

the Debtors for the 401(k) contributions, Fairmont, as an alleged “co-debtor” is not entitled to

reimbursement for making those contributions. See 11 U.S.C. § 502(e)(1)(A) (“[T]he court shall

disallow any claim for reimbursement or contribution of an entity that is liable with the debtor on

. . . the claim of a creditor, to the extent that . . . such creditor’s claim against the estate is

disallowed”).

VI.      RESERVATION OF RIGHTS

         63.       The Debtors reserve the right to (a) file and serve a reply to any response so that it

is received by Fairmont’s counsel no later than three days prior to the hearing on this objection;

(b) seek an adjournment of the hearing on any responses to this objection; and (c) amend, modify

or supplement this objection.        Moreover, should the grounds of objection stated herein be
                                                 20

62358/0001-41067387v1
                Case 21-10549-JTD        Doc 508       Filed 06/30/21   Page 23 of 24




dismissed or overruled, the Debtors reserve the right to object to the Fairmont Proofs of Claim on

any other grounds that the Debtors discover or elect to pursue.

         64.      Notwithstanding anything contained in this objection or the attached exhibits,

nothing herein shall be construed as a waiver of the Debtors’ rights to (a) commence avoidance

actions against Fairmont under the Bankruptcy Code, including under sections 547 and 548 of the

Bankruptcy Code, against Fairmont, or (b) enforce the Debtors’ rights of setoff against Fairmont

relating to such avoidance actions or any other causes of action that are or may be asserted against

Fairmont.

VII.     NOTICE

         65.      Notice of this objection has been given to (a) the U.S. Trustee; (b) counsel to the

Official Committee of Unsecured Creditors; (c) counsel to CLNC 2019-FL1 Funding, LLC; (d)

counsel to FMT SJ Catering LLC; (e) counsel to Fairmont; and (f) all parties entitled to notice

pursuant to Local Rule 2002. In light of the nature of the relief requested, the Debtors submit that

no other or further notice is necessary.

                             [Remainder of page intentionally left blank]




                                                  21

62358/0001-41067387v1
                Case 21-10549-JTD       Doc 508        Filed 06/30/21    Page 24 of 24




         WHEREFORE, the Debtors respectfully request that the Court (a) enter an order,

substantially in the form attached hereto as Exhibit A, disallowing the Fairmont Proofs of Claim

to the extent set forth herein, and (b) grant such other and further relief as is just and proper.

Dated: June 30, 2021                           COLE SCHOTZ P.C.
       Wilmington, Delaware
                                               /s/ Justin Alberto
                                               Justin Alberto (No. 5126)
                                               Patrick Reilley (No. 4451)
                                               500 Delaware Avenue, Suite 1410
                                               Wilmington, Delaware 19801
                                               Telephone: (302) 652-3131
                                               Facsimile: (302) 652-3117

                                                 -and-

                                               PILLSBURY WINTHROP SHAW PITTMAN LLP
                                               Patrick Potter (admitted pro hac vice)
                                               Robert Wallan (admitted pro hac vice)
                                               Dania Slim (admitted pro hac vice)
                                               Rahman Connelly (admitted pro hac vice)
                                               1200 Seventeenth Street, NW
                                               Washington, DC 20036
                                               Telephone: (202) 663-8928
                                               Facsimile: (202) 663-8007
                                               patrick.potter@pillsburylaw.com
                                               robert.wallan@pillsburylaw.com
                                               dania.slim@pillsburylaw.com
                                               rahman.connelly@pillsburylaw.com

                                               Counsel to the Debtors and Debtors in Possession




                                                  22

62358/0001-41067387v1
